Louis B. Heller, J.
Plaintiff husband in a divorce action presents a subpoena duces tecum for my signature to be served upon the Conciliation Commissioner for the Second Judicial District. Plaintiff seeks a certain statement made by defendant wife during the proceedings held in the Conciliation Bureau.
All records and statements made by the parties during a conciliation conference are strictly confidential and are to be utilized only by the Commissioner and his staff. A bill to this effect has been passed at the current session of the Legislature. Although the bill has not to date been signed, the salutary intent of this proscription is to remove any doubts estranged spouses may have that what they relate to the conciliator concerning the sensitive areas of marital discord will be held in strictest confidence.
Granting the instant application would violate the spirit of the amendment. Application denied.